*642Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
The imposition of a suspension or a dismissal is discretionary with the Civil Service Commission (Commission). However, the exercise of this discretionary power must be reasonable. If there is a manifest abuse of discretion in the imposition of a penalty, I believe this court is duty bound to order a reconsideration so that justice will prevail. See Benford v. Real Estate Commission, 8 Pa. Commonwealth Ct. 89, 300 A.2d 922 (1973).
In Meitner v. State Real Estate Commission, 1 Pa. Commonwealth Ct. 426, 275 A.2d 417 (1971), this court found that a penalty imposed on a licensed real estate broker by the State Real Estate Commission for an admitted violation of the law was harsh under the circumstances, and remanded the cáse to the State Real Estate Commission for a reconsideration of the penalty imposed.
The Civil Service Commissions penalty in this case is too severe. I do not believe that the charges against the appellee warrant a dismissal. The Commission would have been justified in suspending the appellee, but under these circumstances, a dismissal was an abuse of discretion. Accordingly, I believe the order of the trial court should be vacated, and the record remanded for reconsideration of the penalty.